                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREA MARIA LEIBA                                           CIVIL ACTION
          Plaintiff
                                                              N0.18-5249
                v.

 KIVEN DAVIS REAL ESTATE, et al.
           Defendants

                                             ORDER

          AND NOW, this   10th   day of December, 2018, upon consideration of pro se Plaintiff

Andrea Maria Leiba' s Motion for Leave to Proceed In F orma Pauperis (ECF No. 1) and Complaint

(ECF No. 2), it is hereby ORDERED that:

          1.   Leave to proceed in forma pauperis is GRANTED.

          2.   The Complaint is DEEMED filed.

          3.   The Complaint is DISMISSED with prejudice for the reasons set forth in the

Court's Memorandum. Plaintiff Andrea Maria Leiba may not file an amended complaint in this

matter.

          4.   The Clerk of Court shall CLOSE this case.



                                             BY THE COURT:


                                             /s/ Nitza /. Quinones Alejandro
                                             NITZA I. QUINONES ALEJANDRO
                                             Judge, United States District Court
